Citation Nr: 1515195	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-11 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Baptist Medical Center South, in Jacksonville, Florida, on April 8, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from December 1971 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 denial of a claim for payment or reimbursement of expenses incurred at Baptist Medical Center South in Jacksonville, Florida.


FINDINGS OF FACT

1.  On April 8, 2012, the Veteran received private care and services for right flank pain from the Baptist Medical Center South in Jacksonville, Florida.

2.  The Veteran's treatment on April 8, 2012, was not rendered for a service-connected disability or for a non-service-connected disability associated with and held to be aggravating a service-connected disability.

3.  The medical care that the Veteran received on April 8, 2012, was not preauthorized by VA and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

4.  A VA facility was feasibly available at the time the Veteran received private medical care on April 8, 2012.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at the Baptist Medical Center South in Jacksonville, Florida, on April 8, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to payment or reimbursement of private medical expenses incurred on April 8, 2012, for treatment at a non-VA medical facility.  The evidence shows, in relevant part, that on April 8, 2012, the Veteran presented to the emergency room of Baptist Medical Center South in Jacksonville, Florida, with complaints of right flank pain, the onset of which had been one week prior.  The Veteran states that his back pain was so severe that he could not stand and was in no condition to drive to the VA facility in Gainesville, Florida.  He reports that he believed that he was suffering from kidney stones and had to ask a neighbor to drive him to the emergency room at Baptist Medical Center South.

As provided for in 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728, VA must reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran under the authority so long as certain statutory and regulatory requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2014).

In this case, the VA medical center adjudicated the Veteran's right to reimbursement under the provisions of the Veterans Millennium Health Care and Benefits Act (Act), Pub. L. 106-117, codified at 38 U.S.C.A. § 1725.  To be eligible for payment under 38 U.S.C.A. § 1725, the treatment must satisfy all of the following conditions:

(1)  The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(2)  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(4)  The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran;

(5)  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(6)  The Veteran is financially liable to the non-VA provider of the emergency treatment;

(7)  The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment;

(8)  The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(9)  The Veteran is not eligible for reimbursement under 38 U.S.C.A § 1728.  

38 U.S.C.A. § 1725; see 38 C.F.R. 17.1002 (2014).

Under 38 U.S.C.A. § 1728, VA payment or reimbursement for emergency treatment is authorized for a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability.  At the outset, the Board notes eligibility for reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 is neither claimed by the Veteran nor apparent from the record as the Veteran is service connected only for residuals of a scar on the right side of his neck, rated as 10 percent disabling, and he was not participating in a rehabilitation program.  See 38 U.S.C.A. § 1728 (West 2014).  

Here, the Veteran's claim for reimbursement for unauthorized medical expenses was denied upon a finding that a VA facility was feasibly available.  Upon reviewing the evidence, the Board concludes that the Veteran does not satisfy the criteria for reimbursement or payment of expenses incurred for private treatment rendered on April 8, 2012.  

Initially, the Board finds that the evidence fails to show that the treatment at issue was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Even though the Veteran reported that he was experiencing pain so severe that he could not stand, the medical records show that the Veteran had been experiencing right flank pain for about one week prior to his arrival at Baptist Medical Center South.  Further, records from Baptist Medical Center South note that the degree of pain that the Veteran was then experiencing was "minimal" and that chest pain, nausea, vomiting, shortness of breath, fever, headaches, and dizziness were all denied.  Although some blood was noted in the Veteran's urine, a renal and pelvic computerized tomography (CT) scan was negative for evidence of kidney stones or hydronephrosis.  The diagnoses were abdominal pain and hematuria.  In consideration of the above, the Board concludes that evidence preponderates against a finding that the emergency room treatment received on April 8, 2012, was for a medical emergency, as there is no indication that the Veteran thought that the pain he was then experiencing was hazardous to his life or health.  Indeed, although the Veteran now states that his pain was severe, the medical records indicate the degree of pain to be minimal.  Further, the Veteran had been experiencing a similar level of pain for a week before he presented to the emergency room.  This does not evidence a belief that delaying medical attention for the initial evaluation and treatment of his right flank pain would have been hazardous to life or health.

The evidence also fails to show that VA facilities were not feasibly available.  . Although "feasibly available" is not defined in the relevant statutes or regulation, 38 C.F.R. § 17.53 states that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53 (2014).  The Board acknowledges the nearest VA medical facility that was open on Sunday, April 8, 2012, was approximately 70 miles away.  However, the Veteran has not provided evidence to support infeasibility other than to state that he was in no condition to drive himself to Gainesville, Florida.  He did not indicate that his neighbor who drove him to the private hospital was unwilling to drive him to a VA facility, or that he would have been refused care at the VAMC.  Further, a review of the record does not indicate that an attempt to use VA facilities beforehand or to obtain prior VA authorization for the services required would have been unreasonable, unsound, unwise, or not practicable.

Overall, the Board concludes that the treatment provided to the Veteran on April 8, 2012, was not for a medical emergency, and that it would have been reasonably feasible to have obtained the same treatment at a VA facility.  Therefore, the criteria for entitlement to reimbursement for the reasonable value of treatment received at the emergency room of Baptist Medical Center South on April 8, 2012, have not been met and the appeal must be denied.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-08.  The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Veteran's situation may be difficult, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Baptist Medical Center South, in Jacksonville, Florida, on April 8, 2012, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


